Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00737-CV

    WAL-MART STORES, LLC, Wal-Mart Stores, Inc., and Wal-Mart Stores Texas, L.P.,
                               Appellants

                                              v.

JoAnn FLORES, Individually and as Representative of the Estate of Justin M. Flores, Deceased,
 and for and on behalf of All Those Entitled to Recover for the Death of Justin M. Flores under
                        the Texas Wrongful Death and Survival Statutes,
                                           Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-10-109
                        Honorable Ana Lisa Garza, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is SET
ASIDE, and the cause is REMANDED to the trial court for entry of the parties’ agreed judgment.
The parties’ Agreed Motion to Set Aside the Trial Court’s Judgment and Remand for Rendition of
New Judgment is GRANTED. Costs of appeal are taxed against the party incurring same.

       SIGNED August 27, 2014.


                                               _________________________________
                                               Karen Angelini, Justice